EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minh-Quan Pham on December 30, 2021.

The application has been amended as follows: 
	Amend claim 33 to change “claim 27” in line 1 to “claim 32”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Considering Claims 20 and 39:  The prior art of record does not teach or suggest the composite of claims 20 and 39, where the binder is from the Markush group. The claimed binders are thermosetting binders, while the closest prior art, Drabeck et al. (US 2004/0220299, discussed in the previous action), requires a thermoplastic binder. As such, the claim is non-obvious over the closest prior art of record.
Considering Claim 24:  The closets prior art of record does not teach or suggest the claimed processing steps.  The closest prior art of record is Drabeck et al., discussed above.  The thermoplastic processing of Drabeck et al. does not envision or render obvious the claimed blowing step, which is not compatible with processing of Drabeck et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767